Citation Nr: 1416298	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-05 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities on a direct service connection basis.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities on a secondary service connection basis.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities on a direct service connection basis.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities on a secondary service connection basis.

5.  Entitlement to service connection for alcohol dependence, to include as secondary to posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active duty service from February 1964 to January 1967.  

These matters were initially before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified before the undersigned in October 2010.

The claims were previously before the Board in July 2011 and December 2012.  In July 2011, the Board remanded the claims for additional development.  In December 2012, the Board denied service connection for peripheral neuropathy of the upper extremities and remanded the claims of entitlement to service connection for peripheral neuropathy of the lower extremities and for alcohol dependence for additional development.  

The Veteran, in turn, appealed the Board's denial of service connection for peripheral neuropathy of the upper extremities to the United States Court of Appeals for Veterans Claims (the Court).  In June 2013, a Joint Motion for Partial Remand was filed and granted by the Court.  The Court partially vacated the Board's December 2012 decision and remanded the matter for further proceedings consistent with the Joint Motion.

The Board has bifurcated the claims of entitlement to service connection for peripheral neuropathy because additional development proposed in the remand may affect the outcome of those claims on a secondary service connection basis; however, such development is not expected to affect those claims on a direct service connection basis.  Bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011). 

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Board notes that additional VA outpatient treatment records have been associated with his electronic folder in Virtual VA.  Because the evidence is either duplicative or not pertinent to the claims herein decided, a waiver of initial Agency of Original (AOJ) consideration of this evidence is not required.  See 38 C.F.R. § 20.1304(c) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities on a secondary basis and for alcohol dependence are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides, to include Agent Orange.

2.  Peripheral neuropathy of the upper and lower extremities initially manifested many years after service discharge.  The preponderance of the evidence indicates that peripheral neuropathy is not directly related to service, to include herbicide exposure therein.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Peripheral neuropathy of the lower extremities was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In this case, VA's notice requirements were met in a June 2006 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Accordingly, the duty to notify has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been associated with the claims file.  All identified and available post-service treatment records have also been obtained.  An attempt was made to obtain the Veteran's records from the Social Security Administration (SSA); however, VA was informed that these records were destroyed.  See July 2011 reply from the SSA National Records Center.  The Veteran was notified that the records were unavailable in a September 2011 letter, in accordance with 38 C.F.R. § 3.159(e). 

The Veteran was also medically evaluated in conjunction with his claimed peripheral neuropathy in July 2006 and August 2011.  A VA supplemental medical opinion was obtained in September 2013.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the issues herein decided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

There is also substantial compliance with the Board's July 2011 and December 2012 remand directives.  As noted above, the AOJ attempted to obtain the Veteran's SSA records and informed the Veteran of their unavailability.  All updated VA treatment records have been associated with the claims file.  In a February 2013 letter, the AOJ requested that the Veteran submit VA Form 21-4142, Authorization and Consent to Release Information to VA, for any private treatment records.  A VA examination was conducted in August 2011 with a supplemental medical opinion obtained in September 2013.  Although the September 2013 opinion was not provided by the August 2011 examiner, as was requested by the remand directives, the Board concludes that there was substantial compliance with this directive.  Specifically, the record reflects the physician that provided the September 2013 supplemental opinion thoroughly reviewed the August 2011 examination report, the claims file, and pertinent medical literature.  Additionally, there is no indication that the physician who provided the opinion in September 2013 was less competent than the August 2011 physician to provide the requested opinion.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under § 3.159(a)(1)).  After all development was completed, the claims were readjudicated via August 2012 and September 2013 supplemental statements of the case.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board concludes that the AOJ substantially complied with the Board's remand directives.

The Veteran testified during a Board hearing in October 2010, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Law and Analysis

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system (such as peripheral neuropathy) are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (peripheral neuropathy), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include early-onset peripheral neuropathy if manifested to a compensable degree within one year of the last date the veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii); see also Final Rule, Diseases Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54,763-54,766 (2013) (effective Sept. 6, 2013). 

The changes to this regulation regarding peripheral neuropathy, which took effect during the pendency of the Veteran's appeal, do not have a bearing on the outcome in this case.  Under the amendments, peripheral neuropathy still needs to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 Fed. Reg. 54763-54766 (2013) (effective Sept. 6, 2013).  As will be discussed below, the evidence does not show, and the Veteran does not contend, that he developed peripheral neuropathy within one year of his herbicide exposure.  Instead, both he and the evidence suggest that his claimed disorder began many years after his military service.

In addition, VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam is not appropriate for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600, 42608 (June 24, 2002).  Based on the National Academy of Sciences (NAS) Veterans and Agent Orange:  Update 2010 and prior NAS reports, VA has specifically determined that service connection on this presumptive basis is not warranted for chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy).  See Notice, 77 Fed. Reg. 47,924, 47,927 (Aug. 10, 2012).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service).

In this case, the Veteran has a current disability - the first element required for service connection.  A March 2005 VA neurology record indicates that the Veteran was diagnosed with primary sensory neuropathy, noting that he had mild to moderate stocking glove sensory loss with a normal motor exam and reflexes.  The neurologist noted that it was not uncommon for primary sensory neuropathies to symptomatically precede abnormalities on electromyography (EMG).  Hence, even though subsequent EMG/Nerve Conduction Studies (NCS) of the upper extremities were normal, the Veteran continued to complain of numbness and tingling in his hands.  See April 2006 claim, August 2011 VA examination.  Furthermore, during a July 2006 VA examination, sensation to light touch and pinprick were decreased in the hands.  

Regarding the lower extremities, the Veteran has consistently complained of numbness and tingling in his lower extremities below the knees.  See his April 2006 claim, November 2007 notice of disagreement (NOD), and February 2009 substantive appeal.  Furthermore, as noted above, he was diagnosed with primary sensory neuropathy by a VA neurologist in March 2005.  A July 2006 EMG/NCS report shows findings consistent with mild peripheral neuropathy in the left lower extremity.  In addition, the August 2011 VA examiner diagnosed the Veteran with neuropathy of the lower extremities.

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the existence of a current disability - peripheral neuropathy of the upper and lower extremities - has been established.  

The Veteran has also demonstrated an in-service injury or event (herbicide exposure) - the second element required for service connection.  The Veteran served in Vietnam from September 1964 to January 1967.  Hence, exposure to herbicide agents, including Agent Orange, is conceded.  

The Board has considered whether presumptive service connection is warranted for peripheral neuropathy based on chronic disease or herbicide exposure; however, the evidence does not indicate that peripheral neuropathy manifested to a compensable degree within one year of separation or herbicide exposure and the Veteran does not allege continuity of symptomatology.  See Board Hearing Transcript (Tr.) at 7 (testifying that he was diagnosed approximately 20 years after separation).  Therefore, the evidence is against presumptive service connection for peripheral neuropathy of the upper and lower extremities as a chronic disease or based on the Veteran's exposure to herbicides.

Hence, the remaining question is whether there is a causal relationship or nexus between the Veteran's current peripheral neuropathy of the upper and lower extremities and herbicide exposure or otherwise to his service (the third element required for service connection).  As to this question, the Board finds that the evidence weighs against the claims.

The most competent and probative evidence suggests that the Veteran's peripheral neuropathy is due to his history of alcohol abuse.  A March 2004 VA outpatient record notes the Veteran had possible peripheral neuropathy secondary to alcoholism.  In October 2004, he reported that he was told he had neuropathy and it was recommended that he discontinue alcohol use.  A March 2005 VA neurologist diagnosed the Veteran with primary sensory neuropathy and opined that chronic alcohol use and abuse was the primary etiology.  The neurologist noted that the Veteran's history of hypothyroidism, Agent Orange exposure, and photo-chemical exposure "certainly may have contributed to a lesser degree" - however, the Board finds this latter statement equivocal and lacking probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).

A VA examination was conducted in August 2011.  The examiner noted the Veteran's long history of alcohol use and stated that alcohol abuse can cause peripheral neuropathy.  Given evidence suggesting his neuropathy was primarily due to alcohol use and that his lumbar spine condition was a contributing factor, the examiner opined that it was less likely than not related to military service.  

In September 2013, a supplemental VA medical opinion was obtained.  The reviewing physician reviewed the claims file and opined that the Veteran's peripheral neuropathy of the lower extremities was less likely than not incurred in or caused by an in-service injury, event, or illness, to include Agent Orange exposure.  In rendering the opinion the examiner noted the length of time between exposure and onset of the disability and cited a NAS report on the topic.  

The examiner also discussed the possibility that the Veteran had diabetic neuropathy, but noted that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus.  The examiner suggested that diabetic neuropathy was the most likely final etiology for his peripheral neuropathy of both the upper and lower extremities, but did not offer an explanation for this conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  Hence, the Board finds that this portion of the opinion lacks probative value.  

In this case, the most probative and competent evidence weighs against finding a direct nexus between the Veteran's current peripheral neuropathy of the upper and lower extremities and service.  In this regard, the Board finds the August 2011 and September 2013 VA examiners' opinions probative.  The examiners' opinions were based on a review of the claims file and consideration of the Veteran's assertions.  Although the rationales provided were brief, the opinions are supported by the underlying evidence showing that the condition was caused by other factors - primarily a history of alcohol abuse.  

Furthermore, there is no competent evidence linking the Veteran's peripheral neuropathy directly to service.  The Board has considered the Veteran's lay contentions that his peripheral neuropathy is related to herbicide exposure.  In the instant case, however, the Board finds that although the Veteran is competent to describe his symptoms both during and after service, as such requires personal knowledge rather than medical expertise, he is not competent to relate his current peripheral neuropathy to service.  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship and is a complex medical question. 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities on a direct service connection basis.  Therefore, the benefit of the doubt doctrine is not for application, and the claims are denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for peripheral neuropathy of the upper extremities on a direct service connection basis is denied.

Service connection for peripheral neuropathy of the lower extremities on a direct service connection basis is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the claims of entitlement to service connection for peripheral neuropathy on a secondary service connection basis.  See 38 C.F.R. § 19.9 (2013).  

As noted above, there is evidence suggesting that the Veteran's peripheral neuropathy is related to a history of alcohol abuse.  In December 2012, the Board noted that a claim of entitlement to service connection for alcohol dependence, including as secondary to PTSD, had been raised by the record and remanded the issue for additional development.  As this issue is inextricably intertwined with the issues involving peripheral neuropathy on a secondary service connection basis, the AOJ was directed to develop and adjudicate the issue of service connection for alcohol dependence prior to addressing the issues of peripheral neuropathy.  This was not done.  As such, another remand is required to ensure compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that, where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

While on remand, any outstanding VA treatment records should also be obtained.




Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records for the Veteran from the Grand Rapids VA Outpatient Clinic dated since February 2014.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the requested development in item 1, and any subsequent development warranted, adjudicate the issue of entitlement to service connection for alcohol dependence, to include as secondary to PTSD, providing notice of the decision to the Veteran and his representative. 

Should the Veteran then file a notice of disagreement on the issue, the AOJ should issue the Veteran a statement of the case (SOC). Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issue, the AOJ should undertake any further action indicated, and then readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if indicated.

3.  If, and only if, the AOJ determines in completing the action outlined in the first paragraph of item 2 above that the Veteran is entitled to service connection for alcohol dependence/abuse, send the claims file to the VA examiner who conducted the August 2011 peripheral nerves examination (or another examiner if the August 2011 examiner is unavailable) for an addendum opinion regarding the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities on a secondary service connection basis.  A copy of this remand and the entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to again review the pertinent evidence, including the Veteran's lay assertions, and the results of the prior examination.  Then, based on the record review and examination results, the examiner is requested to provide an opinion on the following questions:

1) Is it at least as likely as not (50 percent or greater) that the peripheral neuropathy of the upper or lower extremities is causally related to the Veteran's service-connected alcohol dependence?

2) Is it at least as likely as not (50 percent or greater) that peripheral neuropathy of the upper or lower extremities is aggravated beyond the normal course of the condition by the Veteran's service-connected alcohol dependence? 

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  The examiner is also asked to identify and discuss any medical studies/reports found to be pertinent to the question. 

In making all determinations, the examiner is further asked to carefully consider the Veteran's own assertions. 

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner is unable to provide the requested opinion or cannot do so without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a SSOC and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


